Title: From George Washington to John Mathews, 23 March 1781
From: Washington, George
To: Mathews, John


                  
                     Dear Sir
                     Head Quarters New Windsor 23d March 1781.
                  
                  On my return from Newport three days ago I found your favor of the 6th at my quarters.  In my letter of the 26th of Feby I meant only to express my apprehensions that the British Commander in Chief would make some difficulty in the exchange of those Citizens of eminence who were not clearly invested with military Commissions—You may rest assured, as I before mentioned, that whenever it shall be expedient to make an offer of a general exchange of southern prisoners that the cases of the Gentlemen in Captivity at Augustine will be particularly attended to, and every advantage which they ought to derive from the Capitulation of Charles town will be insisted upon, should the enemy attempt to deprive them of them—To make propositions for their partial exchanges would I am certain be of no avail.  I have written to General Greene for a state of southern prisoners on both sides, that I may be able to form a judgment of the operation which a general exchange would have.  Captivity is certainly most disagreeable and distressing to the Individuals who are the objects of it, but private inconvenience must for a while give way to public good.  I am &c.
                  
               